Citation Nr: 1752665	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  07-33 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for the service-connected keratolysis exfoliativa and dermatitis (skin disability) rated as noncompensable prior to March 10, 2008, and rated as 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2010, the Veteran testified at a hearing  before a Veterans Law Judge.  In March 2017, the Veteran was advised that the Judge who held the July 2010 hearing was no longer employed at the Board and he was offered the opportunity of a new hearing, which he elected.  However, in August 2017, the Veteran withdrew his request for a new hearing.  

The Board remanded this claim in October 2010, April 2015, and July 2016.  The Board finds there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's service-connected dermatitis and exfoliative keratolysis has covered more than 5 percent but less than 20 percent of the entire body or exposed affected areas.


CONCLUSIONS OF LAW

1.  Prior to March 10, 2008, the criteria for an increased rating of 10 percent for a skin disability have been met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2017).

2.  Since March 10, 2008, the criteria for a rating in excess of 10 percent for a skin disability have not been met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7806 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7806, dermatitis or eczema, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

In this case, the Board finds that a 10 percent rating is warranted throughout the appeal period, beginning in April 2006.  The Board notes that the RO granted the increased 10 percent rating, and assigned an effective date of March 10, 2008, based upon the assumption that the claim was reopened on that date.  The Board has since found that the appeal period began on April 7, 2006, and thus finds that the 10 percent rating is warranted throughout this period of time.  Specifically, there is no clear indication that the Veteran's skin disability was improved during that time period. 

However, the Board finds that a higher rating is not warranted at any time during the appeal period.  The August 2016 VA examiner clarified that the Veteran used a topical corticosteroid to treat his service-connected skin disability on an as needed basis, to treat the areas affected.  He was not prescribed an oral or other systemic corticosteroid.  In that regard, there is neither competent medical evidence that the Veteran's application of any topical medication was intended to have a systemic effect, nor competent medical evidence that such usage was so widespread that a systemic effect could be medically anticipated.  Also on August 2016 VA examination, the examiner noted that the hands and feet were normal on examination, and that less than 20 percent of the body or affected part was covered by the service-connected skin disability.  On May 2014 VA examination, no dermatitis or keratolysis exfoliativa was found.  On August 2008 VA examination, the Veteran was found to have 15 one centimeter lesions, diagnosed as exfoliative dermatitis, scattered around his body.  Such would not meet the criteria for a higher 30 percent rating of a skin disability that covers 20 to 40 percent of the body or affected part.  The record as a whole demonstrates small, intermittent outbreaks of keratolysis exfoliativa and dermatitis, disabilities distinct from ongoing folliculitis, and that such disabilities are treated as needed with topical corticosteroid medication.  The skin disability has also been found to cover much less than 20 to 40 percent of the body or affected part.  When taking into consideration the medical evidence of record compared to the intention and criteria of the rating schedule, the Board finds that a rating higher than 10 percent is not warranted.


ORDER

Prior to March 10, 2008, an increased rating of 10 percent for a skin disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Since March 10, 2008, a rating in excess of 10 percent for a skin disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


